Filed 6/6/22 P. v. Mangsanghanh CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081780
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. CF06901120)
                    v.

    BOUALY MANGSANGHANH,                                                                  OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Fresno County. Gary R.
Orozco, Judge.
         Janice M. Lagerlof, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Lewis A. Martinez, Christina H.
Simpson, Louis M. Vasquez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Franson, Acting P. J., Peña, J. and Smith, J.
                                    INTRODUCTION
       Petitioner Boulay Mangsanghanh petitioned the trial court for resentencing on her
two convictions for first degree murder. (Pen. Code, 1 § 1170.95.) The court denied the
petition on the ground petitioner is ineligible for resentencing because she was convicted
of first degree murder as a direct aider and abettor and not under the felony-murder rule
or natural and probable consequences doctrine.
       On appeal, petitioner contends the trial court reversibly erred in looking beyond
her facially sufficient petition and engaging in premature factfinding. We conclude the
court did not err and, in any event, the record of conviction establishes petitioner is
ineligible for resentencing as a matter of law. Accordingly, we affirm.
                       FACTUAL AND PROCEDURAL HISTORY
       The charges against petitioner arose out of an incident in which petitioner was
alleged to have served as the getaway driver in a retaliatory gang-related shooting that
resulted in the death of Nath Ouch and her unborn child. (People v. Mangsanghanh
(Feb. 19, 2009, F054382) [nonpub. opn.] (Mangsanghanh).)2
       Petitioner was tried jointly with codefendants Sokol Yann, Sokmorn Chea, and
Jonathan Perkins. The jury convicted petitioner of two counts of first degree murder as to
Ouch and her unborn child (§ 187, subd. (a)). As to each count, the jury also found true a
multiple-murder special circumstance (§ 190.2, subd. (a)(3)), and a gang enhancement
(§ 186.22, subd. (b)(1)). Petitioner was sentenced to a term of life without the possibility
of parole for the murder of Ouch and a concurrent term of life without possibility of
parole for the murder of Ouch’s unborn child. The court imposed and stayed sentence on
the gang enhancement. On appeal, this court vacated one of the multiple-murder special

       1   Undesignated statutory references are to the Penal Code.
       2 We grant the People’s unopposed request for judicial notice of this court’s
opinion in petitioner’s direct appeal. However, we do not rely on the factual summary
from our opinion in petitioner’s direct appeal to resolve the issues presented in this
appeal. (See § 1170.95, subd. (d)(3).)


                                              2.
circumstances on the ground only one such special circumstance may be applied in a
single proceeding, but otherwise affirmed. (Mangsanghanh, supra, F054382.)
       On March 4, 2019, petitioner, in propria persona, filed a petition for resentencing
pursuant to section 1170.95. In the form petition, petitioner stated that a complaint,
information, or indictment was filed against her that allowed her to be prosecuted under a
theory of felony murder or murder under the natural and probable consequences doctrine;
she was convicted of first or second degree murder at trial; and she could not now be
convicted of first or second degree murder because of changes made to sections 188 and
189, effective January 1, 2019. She further averred that she was not the actual killer, did
not act with an intent to kill, and was not a major participant in the underlying felony or
did not act with reckless indifference to human life in the course of the crime, and the
victim was not a peace officer in the performance of his or her duties. She also requested
counsel be appointed to represent her on the petition.
       On the same date, the People filed a motion to dismiss the petition on the ground
petitioner is ineligible for resentencing.3 The People argued petitioner was a major
participant in the murders and was convicted as a direct aider and abettor without reliance
on the felony-murder rule. Petitioner, through counsel, filed a reply, arguing she is
eligible for resentencing because she did not act with intent to kill or as a major
participant who acted with reckless indifference to human life. Thereafter, the parties
filed several supplemental memoranda and points and authorities relating to petitioner’s
eligibility for resentencing.
       The matter was heard on September 2, 2020. The trial court noted it had reviewed
the parties’ briefs, as well as trial transcripts. The court stated it had taken judicial notice
of the record of conviction, including the jury instructions, and tentatively concluded

       3The People also filed a separate motion to dismiss on the ground Senate Bill
No. 1437 (2017-2018 Reg. Sess.) is unconstitutional. The motion was fully briefed but
was not ruled on by the court.


                                               3.
petitioner was ineligible for resentencing as a matter of law. The court noted the jury was
presented with theories of first degree murder based on premeditation and deliberation or
lying in wait, and was instructed with regard to those theories on direct aiding and
abetting with express or implied malice. The court also noted that, with regard to the
special circumstances, the jury was instructed it was required to find petitioner aided and
abetted in the murder with intent to kill. Alternatively, the court noted that, based on the
facts presented at trial, petitioner was a major participant in the felony who acted with
reckless indifference to human life.4 Ultimately, the court concluded petitioner was
convicted as a direct aider and abettor who acted with actual malice and was not
convicted of felony murder or under a natural and probable consequences theory.
Accordingly, the court determined petitioner is ineligible for resentencing as a matter of
law and her petition was denied.
       This timely appeal followed.
                                        DISCUSSION
I.     Applicable Law
       Effective January 1, 2019, the Legislature passed Senate Bill No. 1437 (2017-2018
Reg. Sess.) “to amend the felony murder rule and the natural and probable consequences
doctrine . . . to ensure that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1, subd. (f).) The bill accomplished this task by adding three separate
provisions to the Penal Code. (People v. Gentile (2020) 10 Cal.5th 830, 842 (Gentile).)
First, to amend the natural and probable consequences doctrine, the bill added
section 188, subdivision (a)(3), which requires a principal to act with malice aforethought


       4  However, the court made clear that this alternative analysis was not the basis for
its ruling.


                                               4.
before he or she may be convicted of murder. (§ 188, subd. (a)(3); accord, Gentile, at
pp. 842-843.) Second, to amend the felony-murder rule, the bill added section 189,
subdivision (e):

       “A participant in the perpetration or attempted perpetration of [qualifying
       felonies] in which a death occurs is liable for murder only if one of the
       following is proven: [¶] (1) The person was the actual killer. [¶] (2) The
       person was not the actual killer, but, with the intent to kill, aided, abetted,
       counseled, commanded, induced, solicited, requested, or assisted the actual
       killer in the commission of murder in the first degree. [¶] (3) The person
       was a major participant in the underlying felony and acted with reckless
       indifference to human life, as described in subdivision (d) of Section
       190.2.”5 (§ 189, subd. (e); accord, Gentile, at p. 842.)
Finally, the bill added section 1170.95 to provide a procedure for those convicted of a
qualifying offense “to seek relief under the two ameliorative provisions above.” (Gentile,
at p. 843.) This procedure is available to persons convicted of “felony murder or murder
under the natural and probable consequences doctrine or other theory under which malice
is imputed to a person based solely on that person’s participation in a crime, attempted
murder under the natural and probable consequences doctrine, or manslaughter.”
(§ 1170.95, subd. (a).)
       “Section 1170.95 lays out a process” for a person convicted of one of the
aforementioned offenses “to seek vacatur of his or her conviction and resentencing.”
(Gentile, supra, 10 Cal.5th at p. 853.) First, an offender must file a petition in the
sentencing court averring that:

       “(1) A complaint, information, or indictment was filed against the petitioner
       that allowed the prosecution to proceed under a theory of felony murder,
       murder under the natural and probable consequences doctrine or other
       theory under which malice is imputed to a person based solely on that



       5Additionally, section 189 was amended to allow for felony-murder liability
where the victim is a peace officer. (§ 189, subd. (f); accord, People v. Daniel (2020) 57
Cal.App.5th 666, 672.)


                                              5.
       person’s participation in a crime, or attempted murder under the natural and
       probable consequences doctrine[;]

       “(2) The petitioner was convicted of murder, attempted murder, or
       manslaughter following a trial or accepted a plea offer in lieu of a trial at
       which the petitioner could have been convicted of murder or attempted
       murder[; and]

       “(3) The petitioner could not presently be convicted of murder or attempted
       murder because of changes to Section 188 or 189 made effective January 1,
       2019.” (§ 1170.95, subd. (a)(1)-(3); see § 1170.95, subd. (b)(1)(A); accord,
       People v. Lewis (2021) 11 Cal.5th 952, 959-960 (Lewis).)
Additionally, the petition shall state “[w]hether the petitioner requests the appointment of
counsel.” (§ 1170.95, subd. (b)(1)(C).)
       If a petition fails to contain the required information and the information cannot be
“readily ascertained” by the court, the petition may be denied without prejudice to the
filing of another petition. (§ 1170.95, subd. (b)(2).) Otherwise, counsel must be
appointed, if requested. (§ 1170.95, subd. (b)(3).) The prosecutor must file a response
and the petitioner may file a reply. The trial court must then hold a hearing to determine
if the petitioner has made a prima facie showing that he or she is entitled to relief.
(§ 1170.95, subd. (c); accord, Lewis, supra, 11 Cal.5th at pp. 961-963, 967.) In making
this determination, the court may rely on the record of conviction. (Lewis, at pp. 970-
971.) However, the prima facie inquiry is limited and, at this stage of the proceedings,
the court “should not engage in ‘factfinding involving the weighing of evidence or the
exercise of discretion.’ ” (Id. at p. 972.)
       If the court determines the petitioner has met his or her prima facie burden, “the
trial court must issue an order to show cause and hold a hearing to determine whether to
vacate the murder[, attempted murder, or manslaughter] conviction and to resentence the
petitioner on any remaining counts.” (Gentile, supra, 10 Cal.5th at p. 853; accord,
§ 1170.95, subds. (c), (d)(1).) At the hearing, the prosecution must “prove, beyond a
reasonable doubt, that the petitioner is ineligible for resentencing.” (§ 1170.95,



                                              6.
subd. (d)(3).) The prosecutor and the petitioner may offer new or additional evidence to
meet their respective burdens. The admission of evidence at the hearing is governed by
the Evidence Code. However, the court also “may consider evidence previously admitted
at any prior hearing or trial that is admissible under current law, including witness
testimony, stipulated evidence, and matters judicially noticed,” as well as the “procedural
history of the case recited in any prior appellate opinion.” (§ 1170.95, subd. (d)(3).)
Hearsay evidence that was admitted in a preliminary hearing pursuant to subdivision (b)
of section 872 is inadmissible at the evidentiary hearing, unless made admissible by
another exception to the hearsay rule. (§ 1170.95, subd. (d)(3).)
        To demonstrate prejudice from the denial of a section 1170.95 petition before the
issuance of an order to show cause, the petitioner must show it is reasonably probable
that, absent error, his or her petition would not have been summarily denied without an
evidentiary hearing. (Lewis, supra, 11 Cal.5th at pp. 972-974; see People v. Watson
(1956) 46 Cal.2d 818, 836.)
II.     Record of Conviction
        Petitioner contends the trial court erred in looking beyond her facially sufficient
petition and reviewing the record of conviction to determine whether petitioner stated a
prima facie claim for relief. Our Supreme Court rejected this argument in Lewis. (Lewis,
supra, 11 Cal.5th at pp. 970-971.) Indeed, our Supreme Court has stated, “The record of
conviction will necessarily inform the trial court’s prima facie inquiry under section
1170.95, allowing the court to distinguish petitions with potential merit from those that
are clearly meritless.” (Id. at p. 971.) Accordingly, the trial court did not err in
considering the record of conviction to determine whether petitioner stated a prima facie
case.
III.    Factfinding at the Prima Facie Stage
        Petitioner contends the trial court engaged in improper factfinding at the prima
facie review.

                                              7.
          The trial court may not engage in factfinding involving the weighing of the
evidence at the prima facie stage. (Lewis, supra, 11 Cal.5th at p. 972.) Thus, while the
trial court may consider the record of conviction in determining whether a petitioner has
stated a prima facie case, the court may not make factual findings based on that record.
(Ibid.)
          Here, the trial court stated that it considered the record of conviction, including the
jury instructions, trial transcripts, and special circumstance findings to conclude
petitioner was convicted as a direct aider and abettor who acted with actual malice. As
we explain in further detail below, this conclusion does not require factfinding and
therefore is not improper under Lewis. (See Lewis, supra, 11 Cal.5th at p. 972.)
Although the court also engaged in a factual analysis to conclude petitioner was a major
participant in the felony who acted with reckless indifference to human life, the court
made clear that this alternative analysis was not the basis for its ruling. Accordingly, we
conclude the court did not engage in improper factfinding.
IV.       Prejudice
          Even if the trial court engaged in improper factfinding, we may affirm if petitioner
was not prejudiced by the error. (Lewis, supra, 11 Cal.5th at pp. 972-974.) As we
explain, we conclude petitioner was not prejudiced because the jury’s special
circumstance findings establish she is ineligible for resentencing as a matter of law.
          Pursuant to section 1170.95, a petitioner is ineligible for resentencing if he or she
was the actual killer, acted with the intent to kill or malice aforethought, or was a major
participant in the underlying felony who acted with reckless indifference to human life.
(§§ 188, subd. (a)(3), 189, subd. (e), 1170.95, subd. (a)(3); see Gentile, supra, 10 Cal.5th
at p. 842.) Here, as to each count, the jury found true a multiple-murder special
circumstance pursuant to section 190.2, subdivision (a)(3), which imposes a sentence of
death or life without the possibility of parole when the defendant is convicted of more
than one offense of murder in the first or second degree. To find the special

                                                8.
circumstances true, the jury was required to find that petitioner aided and abetted in the
murders with intent to kill. (§ 190.2, subds. (a)(3), (c).) The true findings on the special
circumstances therefore establish the jury made the findings necessary to sustain the
murder convictions under the law, as amended by Senate Bill No. 1437 (2017-2018 Reg.
Sess.). Petitioner is ineligible for resentencing as a matter of law and was not prejudiced
by the court’s errors, if any.
       Nevertheless, petitioner argues the special circumstances do not preclude
resentencing as a matter of law. In support, petitioner relies on People v. York (2020) 54
Cal.App.5th 250, 258, review granted Nov. 18, 2020, S264954 (York). As petitioner also
acknowledges, however, this court disagreed with York in People v. Simmons (2021) 65
Cal.App.5th 739, 749, review granted Sept. 1, 2021, S270048. In Simmons, we declined
to utilize the section 1170.95 procedure to examine the record of conviction to determine
whether a special circumstance finding was properly entered. (Simmons, at p. 749.)
Rather, we concluded that such findings are binding on the issues necessarily decided by
the jury, unless the findings were invalidated on direct appeal or in a habeas proceeding.
(Ibid.) Although we recognize review has been granted in Simmons, we see no reason to
depart from our analysis and conclusions therein. Petitioner’s special circumstance
finding has not been invalidated on direct appeal or in habeas. The finding establishes
that petitioner is ineligible for resentencing as a matter of law. She therefore was not
prejudiced by any procedural errors in the court’s denial of her petition.
                                      DISPOSITION
       The September 2, 2020 order denying petitioner’s section 1170.95 petition for
resentencing is affirmed.




                                             9.